               Case 2:19-cv-00064-LGW-BWC Document 36 Filed 05/28/19 Page 1 of 1




                        Sn tllie ?i9mteb States: Btsctrict Coitit
                        for tllie ^ontl^em IBts(trttt of 4^eorsta
                                   PrttttOtotcIi BtbtOtoti
              JOSEPH POPPELL, et al.

                   Plaintiffs,

                   V.                                         CV 2:19-064


              CARDINAL HEALTH INC., et al.

                   Defendants.


                                               ORDER


                   Before the Court is Plaintiffs' Motion for Immediate Hearing

              Under Local Rule 7.7, dkt. no. 21.       This Motion also requests an

              expedited briefing schedule on Plaintiffs' Motion to Remand.         For

              good cause shown, the Court GRANTS Plaintiffs' Motion.        Defendants

              shall have until Monday, June 3, 2019 to respond to Plaintiffs'

              Motion to Remand, dkt. no. 20.    A hearing on Plaintiffs' Motion to

              Remand is set for Tuesday, June 4, 2019, at 11:00 a.m. at the

              Federal Courthouse in Brunswick, Georgia.


                   SO ORDERED, this 28th day of May, 2019.




                                               HON.^SA^GODeEYf WOOD, JUDGE
                                               UNITED STATES DISTRICT COURT
                                               SOUTHERN   DISTRICT OF GEORGIA




A0 72A
(Rev. 8/82)
